FILED
                             NOT FOR PUBLICATION                             AUG 16 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VARINDER SINGH, a.k.a. Variender                  No. 09-72186
Singh, a.k.a. Rai Variender,
                                                  Agency No. A047-069-501
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Varinder Singh, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Rendon v. Mukasey, 520 F.3d 967,

971 (9th Cir. 2008), and for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in part and

dismiss in part the petition for review.

         The BIA correctly determined that Singh is removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii) because his conviction under California Penal Code § 422,

which resulted in a prison sentence of one year and four months, constitutes an

aggravated-felony crime of violence. See 8 U.S.C. § 1101(a)(43)(F) (“The term

‘aggravated felony’ means . . . a crime of violence . . . for which the term of

imprisonment [is] at least one year”); Rosales-Rosales v. Ashcroft, 347 F.3d 714,

717 (9th Cir. 2003) ( “[California Penal Code] § 422 meets the definition of a

‘crime of violence[.]’”)); Latter-Singh v. Holder, 668 F.3d 1156, 1158 (9th Cir.

2012).

         Because Singh’s conviction is an aggravated felony, the BIA did not err in

concluding that he is statutorily ineligible for asylum and cancellation of removal.

See 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1158(b)(2)(B)(i), 1229b(a)(3); see also Rendon,

520 F.3d at 976.

         Contrary to Singh’s contention, the agency applied the proper legal standard

as set forth in Matter of Frentescu, 18 I. & N. Dec. 244, 247 (BIA 1982), in


                                            2                                     09-72186
determining that Singh was convicted of a particularly serious crime, rendering

him ineligible for withholding of removal under 8 U.S.C. § 1231(b)(3)(B)(ii). See

Anaya-Ortiz v. Holder, 594 F.3d 673, 679-80 (9th Cir. 2010).

      Substantial evidence supports the BIA’s denial of deferral of removal under

the Convention Against Torture, because Singh failed to establish that it is more

likely than not he will be tortured by or with the acquiescence of the government of

India. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013).

      In light of our disposition, we need not reach Singh’s contentions concerning

past and future persecution. Singh’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   09-72186